Sharper Image Corporation

350 The Embarcadero

Sixth Floor

San Francisco, California 94105

 

December 22, 2006

 

VIA FEDERAL EXPRESS & ELECTRONIC MAIL

Tracy Wan

38 Denise Drive

Hillsborough, CA  94010



Dear Tracy:

This will confirm the agreement (the "Agreement") that has been reached with you
in connection with your resignation of employment from Sharper Image Corporation
("Sharper Image" or the "Company"). All capitalized terms not defined herein
shall have the meaning ascribed in the Employment Agreement dated as of May 10,
2006 between you and the Company (the "Employment Agreement).

 1.  Termination Date: Effective as of November 8, 2006 (the "Termination
     Date"), you have resigned from all positions with the Company, including as
     President and Chief Operating Officer as well as from any and all other
     positions currently or previously held by you in the course of your
     employment with the Company and any of its subsidiary or affiliate
     entities, and your employment with the Company ceased as of the Termination
     Date. A copy of your letter of resignation dated November 8, 2006 is
     attached hereto as Exhibit A. You agree to execute any additional documents
     necessary to effect such resignation.
 2.  Pay and Benefits Through Termination Date: You acknowledge that you have
     been paid through the Termination Date for all accrued salary together with
     accrued but unused vacation pay, less all applicable Federal, state and
     local withholding taxes and deductions. You hereby acknowledge and agree
     that, other than as specifically set forth in this Agreement, you are not
     due any compensation from the Company, including compensation for unpaid
     salary, unpaid bonus, accrued or unused vacation or other paid time off, or
     in connection with the exercise of stock options. Other than as expressly
     set forth herein, your eligibility to participate in the Company's benefit
     plans and programs terminated as of November 8, 2006.
 3.  Termination Benefits: In consideration of your obligations set forth in
     this Agreement, including but not limited to your consent to the General
     Release set forth in paragraph 6 below, although you have resigned from
     employment with the Company without Good Reason, you will be entitled to
     receive the following termination benefits upon the Effective Date (defined
     below):
      a. Severance: You shall be entitled to receive a severance payment of
         $32,251.00, payable in a lump sum, less applicable tax withholding and
         deductions, within thirty (30) days from the Effective Date, but in no
         event later than January 31, 2007. This payment is in lieu of any
         severance payment under Section 4(b) of the Employment Agreement and in
         full satisfaction of any severance obligation to you by the Company.
      b. Stock Options: All of your options to purchase the Company's common
         shares (the "Options") that are vested and outstanding as of the
         Termination Date will remain outstanding and shall have their exercise
         price adjusted as determined by the Board of Directors (or a Committee
         of a Board of Directors) of the Company (the "Board") in connection
         with the restatement of the Company's financial statements. You
         acknowledge that as of the Termination Date, you held 373,000 vested
         and outstanding Options (the "Outstanding Options"). The Outstanding
         Options are set out in detail on Exhibit B hereto. The Outstanding
         Options shall remain exercisable until the later of the date that is
         (i) twelve (12) months following the Termination Date or (ii) thirty
         (30) days following the date on which the Company first determines that
         the exercise of the Outstanding Options would no longer violate
         applicable securities laws (which determination shall be communicated
         to you in writing by the Company) at the adjusted exercise price
         determined by the Board. You acknowledge and agree that you may not
         exercise the Outstanding Options until you have received written
         notification of the adjusted exercise price. In addition, you
         acknowledge that as of the Termination Date, you held 5,000 unvested
         Options, all of which terminated and ceased to be exercisable
         immediately upon the Termination Date. You further acknowledge that you
         are not entitled to any award of any additional Options before or after
         the Effective Date.

 4.  Health Coverage: The Company agrees that it shall continue your health
     coverage in accordance with the letter agreement dated October 20, 2003
     between you and the Company (the "Medical Plan Letter"), incorporated
     herein by this reference, whether or not you sign this Agreement. A copy of
     the letter from Aetna Insurance dated October 9, 2006 confirming health
     coverage is attached hereto as Exhibit C. Nothing herein shall limit the
     Company's ability to change health insurance providers in it sole
     discretion.
 5.  409A Issues and Taxes: Notwithstanding anything in this Agreement to the
     contrary, if required by section 409A of the Internal Revenue Code of 1986,
     as amended, to avoid the imposition of additional taxes, the amounts
     described in paragraphs 3 and 4 hereof, to the extent required to be paid
     but not yet paid, shall upon your request be modified to the extent
     reasonably practicable and necessary to resolve any section 409A issues,
     provided that there is no increased cost to the Company. Any and all tax
     liabilities incurred by you as a result of the payments made or benefits
     provided under this Agreement, however, shall be your sole responsibility.
 6.  General Release and Waiver:
      a. In consideration of the Company's obligations hereunder and acceptance
         of your resignation, you, your heirs, successors, and assigns, hereby
         knowingly and voluntarily release and forever discharge the Company and
         its subsidiaries and affiliates, together with all of their respective
         current and former officers, directors, consultants, agents,
         representatives and employees, and each of their predecessors,
         successors and assigns (collectively, the "Releasees"), from any and
         all debts, demands, actions, causes of actions, accounts, covenants,
         contracts, agreements, claims, damages, omissions, promises, and any
         and all claims and liabilities whatsoever, of every name and nature,
         known or unknown, suspected or unsuspected, both in law and equity
         ("Claims"), which you ever had, now have, or may hereafter claim to
         have against the Releasees by reason of any matter, cause or thing
         whatsoever arising from the beginning of time to the time you sign this
         Agreement (the "General Release"). This General Release of Claims shall
         apply to any Claim of any type, including, without limitation, any and
         all Claims of any type that you may have arising under the common law,
         under Title VII of the Civil Rights Act of 1964, the Civil Rights Act
         of 1991, the Age Discrimination in Employment Act ("ADEA"), the Older
         Workers Benefit Protection Act, the Americans With Disabilities Act,
         the Family and Medical Leave Act, the Employee Retirement Income
         Security Act ("ERISA"), the Sarbanes-Oxley Act of 2002 or the
         California Fair Employment and Housing Act, the California Family
         Rights Act, or the California Labor Code section 1400 et seq., each as
         amended, and any other Federal, state or local statutes, regulations,
         ordinances or common law, or under any policy, agreement, contract,
         understanding or promise, written or oral, formal or informal, between
         any of the Releasees and you, and shall further apply, without
         limitation, to any and all Claims in connection with, related to or
         arising out of your employment, or the termination of your employment,
         with the Company; provided, however, that this General Release shall
         not apply to or impair (i) any rights you may have arising under or in
         connection any stock option plan adopted by the Company, as amended and
         restated, that governs the Options specifically described in paragraph
         3(b) of this Agreement; (ii) claims for vested benefits pursuant to any
         other Company employee benefit plan, as defined in ERISA, in which you
         were a participant before the Termination Date; (iii) claims for
         unemployment insurance benefits or workers' compensation benefits
         applicable to the period through the Termination Date; (iv) any rights
         to indemnification you may have arising under or in connection with the
         Indemnification Agreement between you and the Company dated March 18,
         2003 (the "Indemnification Agreement"), or any rights to
         indemnification you may have under the by-laws of the Company or
         applicable law including California Labor Code Section 2802; or (v) any
         claims that may arise from any violation of this Agreement.
      b. For the purpose of implementing a full and complete release, you
         understand and agree that this Agreement is intended to include all
         claims, if any, which you may have and which you do not now know or
         suspect to exist in your favor against the Company or any of the
         Releasees and that this Agreement extinguishes those claims.
         Accordingly, you expressly waive all rights afforded by section 1542 of
         the Civil Code of the State of California ("Section 1542"). Section
         1542 states as follows:
     
         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
         KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
         RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
         SETTLEMENT WITH THE DEBTOR.
     
      c. You represent and warrant that you have not filed any complaints or
         charges with any court or administrative agency against the Company or
         any of the Releasees, which have not been dismissed, closed, withdrawn
         or otherwise terminated on or before the date of this Agreement. You
         further represent and agree that you have not assigned nor transferred
         or attempted to assign or transfer, nor will you attempt to assign or
         transfer, to any person or entity not a party to this Agreement any of
         this Claims you are releasing in this Agreement. Furthermore, by
         signing this General Release of Claims, you represent and agree that
         you will not be entitled to any personal recovery in any action or
         proceeding that may be commenced on your behalf arising out of the
         matters released hereby.
      d. In consideration of your obligations set forth in this Agreement,
         including but not limited to your consent to the General Release set
         forth in paragraph 6(a)-(b) above, the Company hereby knowingly and
         voluntarily releases and forever discharges you, your heirs,
         successors, and assigns, from any and all demands, actions, causes of
         actions, or claims it may have against you that you must repay gains
         relating to Options granted by the Company to you or exercised by you
         in or after 1994.

 7.  Confidential Information: You agree that in the course of your employment
     with the Company you have had access to confidential and proprietary
     information ("Confidential Information") relating to the Company, its
     subsidiaries and affiliates, and their respective businesses, clients,
     finances, operations, strategic or other plans, employees, trade practices,
     trade secrets, know how or other matters that are not publicly known
     outside the Company, which are integral to the operations and success of
     the Company, and that such Confidential Information has been disclosed to
     you in confidence and only for the use of the Company. You understand and
     agree that (a) you will keep such Confidential Information confidential at
     all times after your employment with the Company, (b) you will not make use
     of such Confidential Information on your own behalf, or on behalf of any
     third party, and (c) you have returned or will return to the Company any
     and all copies, duplicates, reproduction or excerpts of such Confidential
     Information within your possession, custody or control. The provisions of
     this paragraph 7 are in addition to any other written confidentiality or
     non-disclosure agreements that you may have with the Company or any of the
     Releasees, including without limitation the Confidentiality Agreement
     between you and the Company, and are not meant to and do not excuse any
     additional obligations that you may have under such agreements.
 8.  Return of Property: All documents (electronic, paper or otherwise), records
     (electronic, paper or otherwise), materials, software, equipment, and other
     physical property, and all copies of the foregoing, whether or not
     otherwise containing Confidential Information, that have come into your
     possession or been produced by you in connection with your employment
     ("Property"), have been and remain the sole property of the Company or its
     subsidiaries or affiliates, as applicable. You agree that you have returned
     all such Property to the Company (or, to the extent that it is later
     discovered that you have not, you will do so promptly and in no event later
     than three (3) days after discovering that you retain such Property).
 9.  No Disparagement: Subject to paragraphs 10 and 11 below, you agree not to
     take any action or to make any statement, written or oral, that disparages
     or criticizes the business or management of the Company or any of its
     subsidiaries or affiliates, or any of their respective directors, officers,
     agents, or employees. You further agree not to take any action that is
     intended to, or that does in fact, damage the business or reputation of the
     Company or any of its subsidiaries or affiliates, or the personal or
     business reputations of any of their respective directors, officers,
     agents, or employees, or that interferes with, impairs or disrupts the
     normal operations of the Company or any of its subsidiaries or affiliates.
 10. Truthful Testimony: Notwithstanding paragraph 9 or anything else in this
     Agreement, nothing in this Agreement is intended to or shall preclude you
     from providing truthful testimony in response to a valid subpoena, court
     order, regulatory request or other judicial, administrative or legal
     process or otherwise as required by law, in which event you shall notify
     the Company in writing as promptly as practicable after receiving any such
     request of the anticipated testimony and at least ten (10) days prior to
     providing such testimony (or, if such notice is not possible under the
     circumstances, with as much prior notice as is possible).
 11. Cooperation in Legal Proceedings: Notwithstanding paragraph 9 or anything
     else in this Agreement, you agree to cooperate fully with the Company and
     its subsidiaries and affiliates concerning requests for information about
     the business of the Company or its subsidiaries or affiliates or your
     involvement and participation therein; the defense, prosecution or
     investigation of any claims or actions now in existence or which may be
     brought in the future against or on behalf of the Company or its
     subsidiaries or affiliates which relate to events or occurrences that
     transpired while you were employed by or acting as a consultant for the
     Company; and in connection with any investigation or review by any federal,
     state or local regulatory, quasi-regulatory or self-governing authority
     (including, without limitation, the Securities and Exchange Commission) as
     any such investigation or review relates to events or occurrences that
     transpired while you were employed by or a consultant for the Company. Your
     full cooperation shall include, but not be limited to, being available to
     meet and speak with officers or employees of the Company and/or its counsel
     at reasonable times and locations, executing accurate and truthful
     documents, and taking such other actions as may reasonably be requested of
     you by the Company and/or its counsel to effectuate the foregoing. In
     requesting such cooperation, the Company will consider other commitments
     that you may have at the time of the request. The Company will reimburse
     you for any reasonable, out-of-pocket travel, hotel and meal, or similar
     expenses incurred in connection with your performance of obligations
     pursuant to this paragraph 11 for which you have obtained prior, written
     approval from the Company.
 12. Directors and Officers Insurance: For six years, the Company shall not
     eliminate coverage for you in its directors and officers policies unless
     the Company determines in its sole discretion that it cannot continue to
     cover you in such policies on reasonable terms without any increase in
     cost.
 13. No Knowledge of Detrimental Conduct: You hereby represent and warrant that,
     apart from the issues raised in the course of the ongoing investigation
     involving the pricing of Company stock options, you are not aware of any
     actions or omissions by any current or former officer, director, employee,
     agent, consultant or representative of the Company (including yourself)
     through the date of the execution of this Agreement that were or have been
     alleged to be (individually or collectively) in any way harmful or
     detrimental to the Company, its business and/or its shareholders,
     including, without limitation, violations of any laws or accounting
     policies or principles, the taking of unreasonable tax positions, or the
     furnishing of inaccurate statements, invoices or other reports to any
     person or entity.
 14. No Admission of Liability: You acknowledge that the Company is not entering
     into this Agreement because it believes you have any cognizable legal
     claim. The execution, delivery and performance of this Agreement by the
     Company and by you shall not be construed as an admission of liability of
     any kind on the part of, or as evidence of any unlawful or improper conduct
     of any kind by, the Company or any of the Releasees or you, and any and all
     such liability and conduct is expressly denied. You acknowledge and agree
     that if you elect not to sign this Agreement, the fact that this Agreement
     was offered to you will not be understood as an indication that the Company
     believed you were treated unlawfully or improperly in any respect.
 15. Knowing and Voluntary Waiver: The Company advises you to consult with an
     attorney of your choosing prior to signing this Agreement. You understand
     and agree that you have the right and have been given the opportunity to
     review this Agreement and, specifically, the General Release in paragraph 6
     above, with an attorney. You also understand and agree that the Company is
     under no obligation to offer you the payments and benefits set forth in
     paragraph 3 above and that you are under no obligation to consent to the
     General Release set forth in paragraph 6 above. You acknowledge and agree
     that the payments and benefits set forth in paragraph 3 above constitute
     sufficient consideration to require you to abide with your obligations
     under this Agreement, including but not limited to the General Release set
     forth in paragraph 6. You represent that you have read this Agreement,
     including the General Release set forth in paragraph 6, that you understand
     its terms and the fact that it includes a waiver of any rights under the
     ADEA arising on or prior to the date of this Agreement, and that you enter
     into this Agreement freely, voluntarily, and without coercion.
 16. Review and Revocation Rights: You acknowledge and represent that you have
     been given at least forty-five (45) days during which to review and
     consider the provisions of this Agreement and, specifically, the General
     Release set forth in paragraph 6 above, although you may sign and return it
     sooner if you so desire. You further acknowledge and represent that you
     have been advised by the Company that you have the right to revoke this
     Agreement for a period of seven (7) days after signing it. You acknowledge
     and agree that you have been advised in writing by the Company of the class
     or group of individuals covered by this termination program, any
     eligibility factors for the program, the time limits applicable to the
     program, and the job titles and ages of those in the covered class or group
     eligible and those not eligible for the program, as reflected in Exhibit D,
     attached hereto. You acknowledge and agree that, if you wish to revoke this
     Agreement, you must do so in a writing, signed by you and received by the
     Company (sent to my attention) no later than 5:00 p.m. Pacific Time on the
     seventh (7th) day of the revocation period. If no such revocation occurs,
     the General Release and this Agreement shall become effective on the eighth
     (8th) day following your execution of this Agreement (the "Effective
     Date"). You further acknowledge and agree that, in the event that you
     revoke this Agreement, it shall have no force or effect, and you shall have
     no right to receive any payments or benefits hereunder (with the exception
     of the benefits under the Medical Plan Letter, which are not dependent on
     whether or not you sign this Agreement).
 17. Entire Agreement; Modification: The terms described in this Agreement set
     forth the entire agreement and understanding between you and the Company
     and, except as otherwise provided herein, supersedes all prior agreements,
     arrangements and understandings, written or oral, between us, other than
     the Medical Plan Letter and the Indemnification Agreement (other than
     Section 6 of such agreement which shall not survive), concerning your
     employment with the Company and the termination thereof, including the
     Employment Agreement. You acknowledge and agree that you are not relying on
     any representations or promises by any representative of the Company
     concerning the meaning or any aspect of this Agreement. This Agreement may
     not be altered or modified other than in writing signed by you and an
     authorized representative of the Company.
 18. Severability; Blue Pencil: It is the desire and intent of the parties
     hereto that the provisions of this Agreement shall be enforced to the
     fullest extent permissible under applicable law. In the event that any one
     or more of the provisions of this Agreement shall be held to be invalid,
     illegal or unenforceable, the validity, legality and enforceability of the
     remaining provisions shall not in any way be affected or impaired thereby.
     Moreover, if any one or more of the provisions contained in this Agreement
     shall be held to be excessively broad as to duration, scope, activity or
     subject, such provisions shall be construed by limiting or reducing them so
     as to be enforceable to the maximum extent compatible with applicable law.
 19. Waiver: No waiver by either party of any breach by the other party of any
     condition or provision of this Agreement to be performed by such other
     party shall be deemed a waiver of any other provision or condition at the
     time or at any prior or subsequent time. This Agreement and the provisions
     contained in it shall not be construed or interpreted for or against either
     party because that party drafted or caused that party's legal
     representative to draft any of its provisions.
 20. Arbitration: Any disputes arising under or in connection with this
     Agreement shall be resolved by final and binding arbitration in San
     Francisco, California, using the JAMS judicial arbitration service and in
     accordance with the commercial arbitration rules of JAMS then in effect.
     San Francisco shall be the exclusive venue for such disputes. The written
     decision of the arbitrator shall be final and binding upon the parties and
     in such form that judgment may be entered in and enforced by any court
     having jurisdiction over the parties.
 21. Governing Law: This Agreement shall be governed by and construed and
     enforced in accordance with the laws of the State of California, without
     reference to its choice of law rules.
 22. Counterpart Signatures: This Agreement may be executed in counterparts,
     each of which shall be deemed an original but all of which together shall
     constitute one and the same instrument.



If the above sets forth our agreement as you understand it and consent to it,
please so signify by signing the enclosed copy of this letter and return it to
me at the address above.

Very truly yours,
Sharper Image Corporation



/s/ Jerry W. Levin
By: Jerry W. Levin
Title: Chairman, Board of Directors and Interim

Chief Executive Officer


Agreed to and Accepted:

/s/ Tracy Wan
Tracy Wan
Dated: December 22, 2006

